298 So. 2d 477 (1974)
Edith M. AIKEN, Appellant,
v.
Henry MILLER et al., Appellees.
No. T-184.
District Court of Appeal of Florida, First District.
August 8, 1974.
*478 Hugh M. Davenport of Greene, Greene, Smith & Davenport, Jacksonville, for appellant.
Andrew G. Pattillo, Jr., of Pattillo, MacKay & McKeever, Ocala, for appellees.
PER CURIAM.
Appellant, Edith M. Aiken, brings this appeal from a jury verdict which awarded her $3,000.00 for injuries she allegedly sustained in an automobile accident. The jury had the opportunity to hear all the evidence in this case to evaluate same, and we find no reason for setting aside the jury's determination of the case. The only matter which we feel concerns comment by this Court is the decision of the trial court to not allow one, Dr. Kuhn, a chiropractor, to give his opinion as, whether based upon reasonable medical probability, a change in Mrs. Aiken's eyesight after the accident was a result of the automobile accident. We feel that the trial court properly sustained the objection to the question on the basis that a proper predicate had not been laid and there had been no testimony as to the qualifications of Dr. Kuhn to testify on problems related to eyes or vision. In addition, we note that the answer which Dr. Kuhn proffered to the question was not responsive. Last, even if error had been committed in not allowing Dr. Kuhn to testify, such was harmless because the appellant presented for the consideration of the jury the testimony of an optometrist who opined that her vision problems were probably related to the automobile accident.
The judgment appealed is affirmed.
RAWLS, C.J., and JOHNSON and McCORD, JJ., concur.